Citation Nr: 1036844	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for cervical 
strain, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1962 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the RO which granted 
service connection for cervical strain and assigned a 10 percent 
evaluation; effective from April 27, 2006, the date of his 
reopened claim.  38 C.F.R. § 3.400(q)(r).  A videoconference 
hearing before the undersigned member of the Board was held in 
August 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  Since service connection was established, the Veteran's 
cervical strain is manifested by pain and limitation of motion 
but with forward flexion greater than 30 degrees and combined 
range of motion greater than 170 degrees and no neurological 
symptomatology; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a higher 
evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additionally, 
however, Courts have held that once the underlying claim has been 
granted, further notice as to downstream questions, such as the 
initial disability rating assigned and the effective date, is not 
required under the VCAA.  That is the case here.  

With respect to the duty to assist in this case, the Veteran's 
service treatment and all VA and private medical records have 
been obtained and associated with the claims file.  The Veteran 
was examined by VA during the pendency of the appeal, and 
testified at a videoconference hearing before the undersigned in 
August 2010.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Staged ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms can 
be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2009).  

Cervical Strain

The Veteran contends that he has difficulty sleeping at night due 
to neck pain and believes that his cervical spine disability is 
more severe than reflected by the 10 percent evaluation currently 
assigned.  

The Veteran's service-connected cervical strain is currently 
rated 10 percent disabling under Diagnostic Codes (DC) 5237.  The 
regulations provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2009).  

Under the General Rating Formula, a 10 percent evaluation is 
warranted when forward flexion of the cervical spine is greater 
than 30 degrees, but not greater than 40 degrees, or the combined 
range of motion of the cervical spine is greater than 170 
degrees, but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
assigned when forward flexion of the cervical spine is greater 
than 15 degrees, but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent 
requires forward flexion of the cervical spine to 15 degrees or 
less; or with favorable ankylosis of the entire cervical spine.  
A 40 percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is warranted if there is unfavorable ankylosis of 
the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2009).  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees; extension is zero to 45 degrees; left and right lateral 
flexion are zero to 45 degrees; and left and right lateral 
rotation are zero to 80 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

Evaluation of neurologic disabilities includes consideration of 
DC 8510 that addresses the upper radicular group (5th and 6th 
cervicals), pertaining to the shoulders and elbows; DC 8511 
addresses the middle radicular group pertaining to movement of 
the arms, elbows, and wrists; DC 8512 addresses the lower 
radicular group which controls use of hands and fingers.  Under 
all three diagnostic codes, incomplete paralysis is rated 20 
percent when mild, 40 percent when moderate, and 50 percent when 
severe.  A 70 percent rating is warranted for complete paralysis 
under all three radicular groups.  Complete paralysis under DC 
8510 is defined as all shoulder and elbow movement lost or 
severely affected, hand and wrist movements not affected.  Under 
DC 8511, complete paralysis contemplates adduction, abduction, 
and rotation of the arm, flexion of the elbow, and extension of 
the wrist is lost or severely affected.  Complete paralysis of 
the lower radicular group (DC 8512) contemplates all intrinsic 
muscles of the hand, and some or all of flexors of the wrist and 
fingers are paralyzed (substantial loss of use of hand).  38 
C.F.R. § 4.124a; DCs 8510, 8511, 8512, respectively, (2009).  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

Factual Background & Analysis

When examined by VA in January 2007, the Veteran reported that he 
had neck pain when moving his head to the extreme left, right or 
backward positions, and difficulty laying in one position for any 
prolonged period of time.  On examination, the Veteran's posture 
and gait were within normal limits and there was symmetry of 
spinal motion with normal curvatures of the spine and normal head 
position.  There was no evidence of tenderness, radiating pain on 
motion or muscle spasm, and no signs of intervertebral disc 
syndrome or chronic or permanent nerve root involvement.  Forward 
flexion of the cervical spine was from zero to 45 degrees without 
pain, with extension from zero to 45 degrees with pain beginning 
at 45 degrees.  Right lateral flexion was to 10 degrees, left 
lateral flexion to 20 degrees, right rotation to 60 degrees, and 
left rotation to 50 degrees, all with pain at the end ranges of 
motion.  The examiner indicated that while the Veteran had some 
additional pain and weakness on repetitive movement of the 
cervical spine, it did not cause any additional functional 
impairment.  Neurological examination of the Veteran's upper 
extremities showed normal motor and sensory function.  Upper 
extremity reflexes were 3+ in the biceps, and 1+ in the triceps, 
bilaterally.  X-ray studies of the cervical spine were within 
normal limits.  

The evidence of record also included an April 2006 private 
treatment note and x-ray report.  The treatment note indicated 
that the Veteran complained of neck pain radiating into his 
shoulders, and wanted an x-ray study to see if there was any 
damage of his spine.  On examination, there was tenderness along 
the paracervical muscles, bilaterally, primarily around the C6-7 
area, but no bony tenderness.  The Veteran had fairly good range 
of motion in his shoulders with pain in the trapezius muscles 
when raising his arms above his head.  The assessment included 
neck pain.  X-ray studies revealed mild degenerative disc disease 
from C4 through C7, but no acute fracture or subluxation and the 
facet joints were aligned.  

In this case, the medical evidence of record shows that the 
Veteran has good range of motion of the cervical spine, no muscle 
spasm, atrophy, or significant neurological symptoms, and no 
additional functional impairment due to pain, fatigue on 
repetitive use, lack of endurance or incoordination.  Forward 
flexion of the cervical spine was to 45 degrees without pain, and 
the combined range of motion was to 230 degrees.  Applying the 
clinical findings to the General Rating Formula discussed above, 
the Veteran's cervical spine disability equates to no more than a 
10 percent evaluation.  

In fact, the objective manifestations of the Veteran's cervical 
strain do not satisfy the schedular criteria for a 10 percent 
evaluation.  Although not well articulated, it appears that the 
RO assigned the 10 percent rating on the basis of functional 
impairment, notwithstanding the fact that the Veteran has not 
demonstrated any additional limitation of motion on repetitive 
movement or due to related factors. See DeLuca v. Brown, 6 Vet. 
App. 321 (1993).  See also, 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009).  In any event, the objective findings do not support the 
assignment of a rating in excess of 10 percent under the General 
Rating Formula for Diseases and Injuries of the Spine.  

In addition, the Veteran is not shown to have intervertebral disc 
syndrome of the cervical spine.  Moreover, the Veteran does not 
claim nor does the evidence of record show any incapacitating 
episodes (periods of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician), 
having a total duration of at least two weeks during any 12 month 
period during the pendency of this appeal.  Other than some 
trapezius muscle pain when raising his arms over his head when 
evaluated by a private physician in April 2006, the objective 
medical evidence of record does not show any significant 
neurological impairment associated with the Veteran's cervical 
spine disability.  

The Board has also considered whether an increased evaluation is 
in order in this case when separately evaluating and combining 
the orthopedic and neurologic manifestations of the Veteran's 
cervical spine disability under the orthopedic rating criteria 
and applicable neurologic rating criteria.  

In this regard, there was no evidence of any associated weakness, 
sensory loss, or muscle atrophy in his neck or upper extremities 
when examined by VA in January 2007, or reported on the private 
treatment note in April 2006.  Based on the clinical and 
diagnostic evidence of record, the Board does not find that the 
evidence shows clinically significant symptoms compatible with 
sciatic neuropathy associated with the Veteran's cervical spine 
at any time during the pendency of this appeal.  Therefore, a 
compensable evaluation is not warranted under any of the 
applicable rating codes pertaining to the radicular groups 
involving the cervical spine discussed above.  38 C.F.R. 
§ 4.124a; DCs 8510, 8511, 8512.  As such, consideration of 
separately evaluating and combining the neurologic and orthopedic 
manifestations of the Veteran's cervical spine disability would 
not result in a higher rating for either spine segment.  

Consideration must also be given to any functional impairment of 
the Veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2009).  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Other than the Veteran's report 
of pain, there was no evidence of visible behavior or adequate 
pathology to suggest that any additional functional impairment is 
commensurate with the criteria necessary for an evaluation in 
excess of 10 percent.  

Moreover, the question of functional loss due to pain and other 
related factors was specifically addressed on the VA examination 
in January 2007.  The examiner noted that while the Veteran had 
pain and some decreased motion, there was no additional 
functional limitation of motion due to pain, fatigue, weakness, 
or lack of endurance following repetitive use, and no evidence of 
muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As discussed above, there 
was no evidence of muscle weakness, atrophy, or neurological 
impairments demonstrated on VA examination, and the range of 
motion demonstrated is specifically contemplated by the rating 
schedule.  In light of the clinical findings of record, the Board 
finds that an increased evaluation for the Veteran's cervical 
spine disability based on additional functional loss due to the 
factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment from his cervical spine disability do not suggest that 
he has sufficient symptoms so as to a warrant an evaluation in 
excess of 10 percent.  Accordingly, the Board finds that the 10 
percent evaluation assigned for his cervical strain accurately 
depicts the severity of the condition for the entirety of the 
rating period on appeal, and there is no basis for a higher 
staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has acknowledged that the 
Board cannot assign an extraschedular rating in the first 
instance, but found that the Board must specifically adjudicate 
whether to refer a case for such an evaluation when the issue is 
either raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  

In this regard, the Veteran does not claim nor does the record 
show any periods of hospitalization for his cervical strain, nor 
is there any objective evidence of marked interference with 
employment due solely to the service-connected disability.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provides for a greater evaluation 
for additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part of the 
claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  The Veteran has not provided any information regarding 
his current employment situation nor has he alleged that his 
service-connected disability has any significant affect on his 
employment.  As such, further consideration of a TDIU is not 
warranted.  


ORDER

An initial evaluation in excess of 10 percent for cervical strain 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


